United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3444
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Tremayne McFadden,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 4, 2009
                                Filed: August 14, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Tremayne McFadden appeals the district court’s1 order denying his post-
judgment motion for a sentence reduction. In 2006 McFadden pleaded guilty to a
drug offense and, at his sentencing hearing in 2007, the district court calculated an
advisory Guidelines imprisonment range of 108-135 months. The court sentenced
McFadden to 72 months in prison. McFadden did not appeal. In 2008 he moved to
reduce his sentence under 18 U.S.C. § 3582(c)(2), based on Guidelines amendments
that retroactively reduced base-offense-level calculations for crack cocaine offenses.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
The district court agreed that the amendments lowered McFadden’s Guidelines range
to 87-108 months, but the court chose not to reduce the 72-month sentence.

       We conclude the district court did not abuse its discretion in denying
McFadden’s motion. See United States v. Whiting, 522 F.3d 845, 852 (8th Cir. 2008)
(district court has discretionary authority under § 3582(c)(2) and U.S.S.G. § 1B1.10
to reduce sentence based on subsequently lowered Guidelines range). The court
calculated the amended Guidelines range and determined that the original 72-month
prison term--which was below the amended range--was an appropriate sentence. See
id. at 852-53 (when exercising its discretion, district court must calculate amended
range, determine what sentence it would have imposed had new range been in effect
at original sentencing, and decide whether or not to modify sentence previously
imposed). Because McFadden’s original sentence was below his then-applicable
Guidelines range, the district court had authority to resentence him to a term
comparably lower than the amended Guidelines range, but the court was not obligated
to do so. See 18 U.S.C. § 3582(c)(2) (court “may reduce” prison term); U.S.S.G.
§ 1B1.10(b)(2)(B) (comparable reduction “may be appropriate”). McFadden’s other
arguments do not provide grounds for reversal. See United States v. Melvin, 556 F.3d
1190, 1193 (11th Cir.) (proceeding under § 3582(c)(2) is not full resentencing
hearing), cert. denied, 129 S. Ct. 2382 (2009); United States v. Prince, No. 08-2994,
2009 WL 1383683, at *1 (8th Cir. 2009) (unpublished per curiam) (same); United
States v. Hasan, 245 F.3d 682, 685-90 (8th Cir. 2001) (post-sentencing conduct is
irrelevant to district court’s determination, in § 3582(c) proceedings, of what sentence
it would have imposed at original sentencing).

     Accordingly, we grant counsel’s motion to withdraw and we affirm the
judgment of the district court.
                       ______________________________




                                          -2-